EXHIBIT 10.1

TERMINATION AND RELEASE AGREEMENT

This Termination and Release Agreement (the “Agreement”) is entered into as of
June 27, 2008, by and between:

APEX SILVER MINES LIMITED, an exempted company limited by shares duly
incorporated and validly existing under the laws of the Cayman Islands, British
West Indies (“Apex Limited”), with its registered office at the offices of
Walkers SPV Limited, P.O. Box 908GT, Walker House, Mary Street, George Town,
Grand Cayman, Cayman Islands, British West Indies; and

SUMITOMO CORPORATION, a corporation duly organized and validly existing under
the laws of Japan (“Sumitomo”), with its headquarters at 1-8-11, Harumi, Chuo-ku
Tokyo 104-8610, Japan.

Apex Limited and Sumitomo are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

A. Apex Silver Mines Sweden AB, a privat aktiebolag duly organized and validly
existing under the laws of the Kingdom of Sweden, and an indirect wholly-owned
subsidiary of Apex Limited (“Apex Sweden”) and Sumitomo entered into that
certain Deferred Payments Agreement dated September 25, 2006 (the “Deferred
Payments Agreement”). Capitalized terms used but not otherwise defined in this
Agreement have the respective meanings ascribed thereto in the Deferred Payments
Agreement.

B. Pursuant to Section 6.10(b) of the Deferred Payments Agreement, (i) Apex
Sweden assigned its rights and obligations under the Deferred Payments Agreement
to Apex Luxembourg S.a.r.l., a société à responsabilité limitée organized under
the Laws of the Grand Duchy of Luxembourg and a direct wholly-owned subsidiary
of Apex Limited (“Apex Luxembourg”), and (ii) Apex Luxembourg assigned its
rights and obligations under the Deferred Payments Agreement to Apex Limited.

C. Apex Limited and Sumitomo desire to enter into this Agreement in order to
terminate the Deferred Payments Agreement on the terms and conditions set forth
herein.

AGREEMENT

In consideration of the mutual promises, covenants, and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

1. Termination of Deferred Payments Agreement. Subject to the receipt of amounts
set forth in Section 2 and the other terms and conditions hereof, each Party
agrees that Sumitomo’s obligation to pay and Apex Limited’s right to receive
payments under the



--------------------------------------------------------------------------------

Deferred Payments Agreement shall be deemed fully satisfied, duly discharged and
shall terminate on and as of the date hereof. On the date that the last of
(i) the Silver Adjustment Amount (if any), relating to the Quarterly Silver
Payment for the quarter ended June 30, 2008, (ii) the Zinc Adjustment Amount (if
any) relating to the Quarterly Zinc Payment for the quarter ended June 30, 2008
and (iii) the termination payment described in Section 2 below, shall have been
paid in accordance with the terms of this Agreement (such date, the “Final
Termination Date”), the Deferred Payments Agreement and all rights, obligations
and liabilities of the Parties thereunder shall be deemed fully satisfied, duly
discharged and shall terminate automatically and shall be of no further force or
effect. The Confidentiality Agreement between Apex Limited and Sumitomo, dated
September 8, 2005, shall survive the termination of the Deferred Payments
Agreement and continue in full force and effect in accordance with its terms.

2. Termination Payment. On June 30, 2008 Sumitomo shall pay to Apex Limited
US$70,000,000.00 (seventy million Dollars) by wire transfer of immediately
available funds to an account specified in writing by Apex Limited to Sumitomo
prior to the date thereof.

3. Second Quarter Payment. Notwithstanding the termination of the Deferred
Payments Agreement pursuant to Section 1 hereof, Sumitomo hereby agrees to make
the Quarterly Silver Payment and the Quarterly Zinc Payment for the quarter
ended June 30, 2008 (together, the “Second Quarter Payment”) in accordance with
the terms set forth in Article II and Article III, respectively, of the Deferred
Payments Agreement. The Second Quarter Payment will be increased or decreased,
as applicable, in accordance with Sections 2.5 and 3.3 of the Deferred Payments
Agreement; provided, however, that, notwithstanding the last sentence of
Section 2.5 and the last sentence of Section 3.3 of the Deferred Payments
Agreement, if the Second Quarter Payment is increased, Sumitomo shall make
payment of the Silver Adjustment Amount and/or the Zinc Adjustment Amount, as
the case may be, promptly following receipt from Apex Limited of the Silver
Payment Adjustment Notice and/or the Zinc Payment Adjustment Notice, as the case
may be.

4. Release of Claims. Effective on the Final Termination Date, each Party (on
their own behalf and on behalf of all of its Affiliates, subsidiaries, assigns
and successors) fully, unconditionally and irrevocably releases each other Party
and its respective officers, directors, agents, stockholders, partners,
Affiliates, successors and assigns (“Released Parties”) from and against, and
waives and relinquishes, any and all Losses arising, now or in the future, from
or relating to the Deferred Payments Agreement (the “Released Claims”), other
than any claim that a Party has breached the terms of this Agreement. Effective
on the Final Termination Date, each Party irrevocably agrees to refrain from
directly or indirectly asserting Litigation or commencing (or causing to be
commenced) any Litigation against the Released Parties based upon or arising in
connection with any Released Claim.

For the purposes of this Section:

 

  (i) “Losses” shall mean all claims, demands, liabilities, obligations, losses,
fines, costs, expenses, royalties, Litigation, deficiencies, judgments or
damages (whether absolute, accrued, conditional or otherwise and whether or not
resulting from third party claims), including interest and penalties with
respect thereto and out-of-pocket expenses and reasonable attorneys’ and
accountants’ fees and expenses incurred in the investigation or defense of any
of the same or in asserting, preserving or enforcing any of their respective
rights.

 

2



--------------------------------------------------------------------------------

  (ii) “Litigation” shall mean any action, cause of action, claim, demand, suit,
proceeding, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or
threatened, by or before any court, tribunal, arbitrator or other Governmental
Authority.

 

  (iii) “Governmental Authority” shall mean any nation or government, any state
or other political subdivision thereof; any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any government authority, agency,
department, board, commission or instrumentality of the United States, any State
of the United States or any political subdivision thereof; any court, tribunal
or arbitrator; and any self-regulatory organization.

5. Necessary Authorizations. Each Party represents and warrants to the other
Party that (i) it is duly organized, validly existing and, to the extent
applicable in its jurisdiction of organization, in good standing, under the Laws
of its jurisdiction of organization, (ii) it has all requisite corporate or
other entity power and authority to enter into, and to perform its obligations
under, this Agreement and all other agreements related to this transaction to
which it is a party to (together, the “Transaction Documents”), (iii) the
execution and delivery by it of the Transaction Documents, and the performance
by it of its obligations under the Transaction Documents, have been duly
authorized by all requisite corporate or other entity action, and (iv) the
Transaction Documents have been duly executed and delivered by it, and assuming
the due execution and delivery by each other party thereto, each Transaction
Document constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
affected by applicable bankruptcy, reorganization, insolvency, moratorium, or
similar Laws affecting creditors’ rights generally.

6. Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such expense. For the avoidance of doubt, Apex Limited shall pay any transfer,
sales, capital gains taxes or any other tax liabilities whatsoever that it may
incur as a result of the transaction contemplated hereby, and Sumitomo shall pay
any transfer, sales, capital gains taxes or any other tax liabilities whatsoever
that it may incur as a result of the transaction contemplated hereby.

7. No Right of Off-Set. All amounts required to be paid under this Agreement
shall be paid in full and in a timely manner without assertion of any right of
offset, counterclaim, withholding, deduction, right of cross-collateralization,
or right of reduction on account of any obligations.

 

3



--------------------------------------------------------------------------------

8. Entire Agreement. This Agreement contains, and is intended as, a complete
statement of all of the terms of the agreements among the Parties with respect
to the matters provided for herein and therein, and supersede and discharge any
previous agreements and understandings between the Parties with respect to those
matters, including, without limitation, the Letter of Intent dated May 30, 2008.

9. Governing Law; Language. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, including Section 5-1401 of
the New York General Obligations Law, as applied to contracts made and performed
within the State of New York, without regard to any choice or conflicts of law
provision or rule that would cause the application of the Laws of any
jurisdiction other than the State of New York. This Agreement has been
negotiated and executed by the Parties in English. In the event any translation
of this Agreement is prepared for convenience or any other purpose, the
provisions of the English version shall govern. If any doubt, misunderstanding,
or dispute arises in their interpretation, the English version shall govern.

10. Dispute Resolution. Any controversy, claim, or dispute between the Parties
that arises out of or relates to this Agreement, including any claim or
controversy relating to the interpretation, breach, termination, or invalidity
of any provision hereof, shall be exclusively and finally settled pursuant to
and in accordance with the Dispute Resolution Agreement.

11. Headings. The section headings of this Agreement are for reference purposes
only and are to be given no effect in the construction or interpretation of this
Agreement.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be delivered personally, telecopied (if receipt of which is confirmed
by the Person to whom sent), or sent by internationally recognized overnight
delivery service to the Parties at the following addresses (or to such other
Person or address for a Party as specified by such Party by like notice) (notice
shall be deemed given and received upon receipt, if delivered personally, by
overnight delivery service or by telecopy, except that notice of a change of
address shall not be deemed given and received until actually received):

 

  (a) If to Apex Limited, to it at:

c/o Apex Silver Mines Corporation

1700 Lincoln Street, Suite 3050

Denver, Colorado 80203 U.S.A.

Attention: President

Telecopier: +1 (303) 839-5907

 

  (b) If to Sumitomo, to it at:

Sumitomo Corporation

8-11, Harumi, 1-chome,

Chuo-ku, Tokyo, 104-8610 Japan

Attention: General Manager, Non-Ferrous Metals

& Raw Materials Dept.

Telecopier: +81-3-5166-6423

 

4



--------------------------------------------------------------------------------

13. Miscellaneous. The following provisions of the Deferred Payments Agreement
are incorporated herein mutatis mutandis: Section 6.8 (Severability), 6.9
(Amendment; Waiver), 6.10 (Assignment and Binding Effect), 6.11 (No Benefit to
Others), 6.12 (No Consequential Damages), 6.13 (Counterparts), 6.14
(Interpretation), and 6.15 (Rules of Construction).

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

APEX SILVER MINES LIMITED

 

By:  

/s/    Donald B. Ratcliff

Name:   Donald B. Ratcliff Title:   Vice President, Marketing and Risk
Management

 

SUMITOMO CORPORATION

 

By:  

/s/    Akira Takeuchi

Name:   Akira Takeuchi

Title:

 

Corporate Officer,

General Manager,

Mineral Resources Division No.1